Case 9:18-cv-80176-BB Document 550-3 Entered on FLSD Docket 06/01/2020 Page 1 of 3
Case 9:18-cv-80176-BB Document 550-3 Entered on FLSD Docket 06/01/2020 Page 2 of 3

Name             Time       Date    Detail
mjfservices    11.20.21   2/23/13   hey mate remember me
mjfservices    11.20.45   2/23/13   met when you're speaking about mining conference. Usually a bunch of wankers but I had a meeting
CSW            11.20.59   2/23/13   which one was that
CSW            11.21.15   2/23/13   I speak at quite a few, in fact half my life seems to be at these things
mjfservices    11.21.47   2/23/13   the one you talk about control systems
CraigSWright   11.22.05   2/23/13   Yeah, what can I do for you?
mjfservices    11.22.27   2/23/13   I think it is what we can do together
mjfservices    11.22.39   2/23/13   you wanted so control packages
CraigSWright   11.23.42   2/23/13   oh yes, right
CraigSWright   11.24.18   2/23/13   sorry
mjfservices    11.24.36   2/23/13   you dont sound too excited
CraigSWright   11.24.50   2/23/13   sorry out of the blue
CraigSWright   11.25.03   2/23/13   I had forgotten who you were for a sec
mjfservices    11.25.20   2/23/13   Are you still looking at purchasing automation software?
CraigSWright   11.25.45   2/23/13   Just as anxious. I apologise it's been a long week already. You know how it can be
CraigSWright   11.26.06   2/23/13   my partner Dave and I have been working on something of a while now. So I guess, how can you help me?
mjfservices    11.26.23   2/23/13   great buddy just wanted to check and see if you are serious
CraigSWright   11.26.30   2/23/13   I am can
mjfservices    11.26.48   2/23/13   alright I will call soon
CraigSWright   11.27.12   2/23/13   that number you game me rite
CraigSWright   11.27.19   2/23/13   Ah, which one
mjfservices    11.27.29   2/23/13   0280037553
CraigSWright   11.27.46   2/23/13   that's it

mjfservices    16.44.58   2/25/13   voice call                                                                                                                                                            18 min

mjfservices    14.24.10   2/26/13   about
mjfservices    14.37.57   2/26/13   you around to answer
CraigSWright   14.42.39   2/26/13   Sorry. I have a few things and some matters I cannot get out of. So can you do what you we discussed last call?
mjfservices    14.42.02   2/26/13   MJF Mining Services WA is a multi-million dollar contractor. We are one of the largest suppliers to the gold mining mining industry
mjfservices    14.42.28   2/26/13   My dad is head of Ferrier, I am sure you have herd of him
CraigSWright   14.43.10   2/26/13   I know of Bri Ferrier
mjfservices    14.43.22   2/26/13   yep my father started it, so we have some serois backing
CraigSWright   14.32.55   2/26/13   I have no idea what your father has to do with mining
mjfservices    14.33.24   2/26/13   he is just a money man. He has run a few that come into trouble and I step in with the real expertise
CraigSWright   14.33.47   2/26/13   So you manage these?
mjfservices    14.34.01   2/26/13   No mate, I own them
CraigSWright   14.34.19   2/26/13   Sorry if I seem a little skeptical
mjfservices    14.34.23   2/26/13   what you are talking about is of interest to me, because automated services would be valuable within the mining industry
CraigSWright   14.34.54   2/26/13   Yes, that was what I have been saying for some time. Good to see these conferences are not a total waste
mjfservices    14.35.09   2/26/13   Oh they are. I never go, just had a meeting. It was your lcky day
CraigSWright   14.35.51   2/26/13   Ok. I am interested. What can you do?
mjfservices    14.36.13   2/26/13   let me get back to you and I will see what i can arrange
CraigSWright   14.36.25   2/26/13   OK. talk later

mjfservices    11.02.11   2/27/13   voice call                                                                                                                                                            3 min

mjfservices    18.05.50   3/1/13    voice call                                                                                                                                                            5 mins

mjfservices    18.30.03   3/3/13    voice call                                                                                                                                                            5 mins

mjfservices    17.09.18   3/4/13    Gget that email
mjfservices    17.12.32   3/4/13    got it now
CraigSWright   17.13.48   3/4/13    Yes. I have thanks. I have just had a few things on these last few weeks. I am not avoiding you.

mjfservices    10.30.03   3/15/13   voice call                                                                                                                                                            4 mins

mjfservices    10.07.40   3/28/13   voice call                                                                                                                                                            21 mins



                                    What Dave and I want to do is the following. Sukuriputo okane (S0) seeks to create a completely open and malleable form of scriptable money.
                                    This is money that can be contracted in advance.
                                    We are seeking to explore ways to program a distributed contract using Bitcoin to form agreements with people via the block chain. These are agreements built
                                    into the coin itself. That is, money with conditions (such as you get paid if you pay your taxes or the house sells if the pest inspection comes back OK).
                                    Contracts solve common problems in a way that minimizes trust. Minimal trust often makes things more convenient by allowing human judgments to be taken
                                    out of the loop, thus allowing complete automation. We seek to create autonomous agents in the Bitcoin block.
                                    By building low trust protocols that interact with Bitcoin, entirely new products can be created:
                                    • Smart property is property that can be atomically traded and loaned via the block chain.
                                    • A Trust deed, shares, mutual funds and even property titles can be created using “smart property”
                                    • Transferable virtual property are digital items that can be traded but not duplicated.
                                    We seek to explore currency agents. Agents are autonomous programs that maintain their own BTC wallet, which they use to buy server time. It is expected that
                                    funds are to be obtained by the agent selling services. If demand exceeds supply the agents can spawn children that either survive or die depending on whether
                                    they can get enough business.
                                    Distributed mjfservicesets allow for a means to implement peer to peer bond and stock trading, allowing Bitcoin to be evolve into a full competitor to the
                                    international financial system if the issues are solved.
                                    While transactions are signed, the signature does not currently cover all the data in a transaction that is hashed to create the transaction hash. Thus while
                                    uncommon it is possible for a node on the network to change a transaction you send in such a way that the hash is invalidated. Note that this just changes the
                                    hash, the output of the transaction remains the same and the bitcoins will go to their intended recipient. However this does mean that, for instance, it is not
                                    safe to accept a chain of unconfirmed transactions under any circumstance because the latter transactions will depend on the hashes of the previous
                                    transactions, and those hashes can be changed until they are confirmed in a block.
                                    This leads to an issue where a transaction could be issued potentially even after a confirmation if the block chain is reorganized. We seek to solve this issue and
                                    also create a means to embed simple scripting into BTC.
                                    Currently in BTC, clients must always actively scan for transactions to them; assuming a txout exists because the client created it previously is unsafe.
CraigSWright   11.25.45   4/5/13
CraigSWright   11.25.54   4/5/13    And we need something to test automation and more with this.
CraigSWright   11.26.03   4/5/13    I am in a course right now. But I will get back soon.
mjfservices    12.01.48   4/5/13    I donr reaLLY care why but if you can pay for it I will get it
Case 9:18-cv-80176-BB Document 550-3 Entered on FLSD Docket 06/01/2020 Page 3 of 3

mjfservices    08.23.44   4/10/13   mate
mjfservices    08.24.59   4/10/13   boat is back in the water
mjfservices    08.36.17   4/10/13   fuck that fisging shit you said I know what it si all for
mjfservices    08.42.20   4/10/13   should cum and join us the fairline fuken gets em wet
CraigSWright   08.46.08   4/10/13   I do as I said like boats but I am more interested in just completing what we talked about. If it all works, let us see
mjfservices    08.46.18   4/10/13   your fuckn loss
CraigSWright   08.46.37   4/10/13   My partner does not like the water
mjfservices    08.47.20   4/10/13   I thought he was in the states
CraigSWright   08.47.42   4/10/13   No, my partner, not my business partner Dave
CraigSWright   08.47.59   4/10/13   The one I live with
mjfservices    08.48.20   4/10/13   what you gay or somerthing
CraigSWright   08.48.32   4/10/13   No, I mean the lady I am planning to marry and live with
mjfservices    08.48.46   4/10/13   Just tell her it is a business meeting the ass I get on the boat will have you not care
CraigSWright   08.48.55   4/10/13   Another time maybe
CraigSWright   08.49.09   4/10/13   Right now I just need to move on a few things we discussed.
mjfservices    08.49.38   4/10/13   Right but what about money
CraigSWright   08.49.54   4/10/13   please, just check what I showed you. Bitcoin IS money.
mjfservices    08.51.06   4/10/13   Look I will do you a favor and check this, but no promises. If I cannot seell it for cash, you know money, then it is not money and you can dream all you like about this idea of yours
CraigSWright   08.51.41   4/10/13   As I said, it has value and I will make sure you are compensated if you come through

mjfservices    18.10.03   4/10/13   voice call                                                                                                                                                           7 mins

CraigSWright   18.18.11   4/10/13   Talk later, I got you but the line was not clear. I teach in a sec

CraigSWright   08.36.21   4/16/13   I have lodg3ed the orders for the company Dave and I will be using.
mjfservices    09.42.00   4/16/13   grate mate
CraigSWright   09.43.46   4/16/13   I will let you know more soon

mjfservices    16.30.03   4/19/13   voice call                                                                                                                                                           8 mins

mjfservices    11.00.25   4/21/13   voice call                                                                                                                                                           5 mins

mjfservices    12.21.55   4/30/13   where the fuck have you disapered to
mjfservices    14.23.42   4/30/13   hey you going to answer
CraigSWright   14.28.41   4/30/13   Sorry. My best frined and business partner died a few days back and I am in a class right now
mjfservices    14.29.03   4/30/13   sorry to u I thoiught you wree a teacher
CraigSWright   14.29.57   4/30/13   ta
mjfservices    14.30.26   4/30/13   RIP mate
mjfservices    14.31.36   4/30/13   I just had a good friend die too
CraigSWright   14.32.27   4/30/13   I will call in a few

mjfservices    14.38.10   4/30/13   voice call                                                                                                                                                           15 mins
